Exhibit (iii) Fidelity Bond Premium Reduction Allocation Original Premium Premium Reduction Allocation Allocation Asian Small Companies Portfolio $448.51 $ 29.96 Boston Income Portfolio $4,314.22 $ 288.19 Capital Growth Portfolio $320.36 $ 21.40 Cash Management Portfolio $5,168.52 $ 345.26 Dividend Income Portfolio $811.59 $ 54.21 Eaton Vance California Municipal Income Trust $363.08 $ 24.25 Eaton Vance Enhanced Equity Income Fund $1,601.81 $ 107.00 Eaton Vance Enhanced Equity Income Fund II $1,836.75 $ 122.69 Eaton Vance National Municipal Income Trust $213.58 $ 14.27 Eaton Vance Insured California Municipal Bond Fund $1,089.23 $ 72.76 Eaton Vance Insured California Municipal Bond Fund II $192.22 $ 12.84 Eaton Vance Insured Florida Plus Municipal Bond Fund $128.15 $ 8.56 Eaton Vance Insured Massachusetts Municipal Bond Fund $85.43 $ 5.71 Eaton Vance Insured Michigan Municipal Bond Fund $85.43 $ 5.71 Eaton Vance Insured Municipal Bond Fund $3,224.98 $ 215.43 Eaton Vance Insured Municipal Bond Fund II $491.22 $ 32.81 Eaton Vance Insured New Jersey Municipal Bond Fund $128.15 $ 8.56 Eaton Vance Insured New York Municipal Bond Fund $790.23 $ 52.79 Eaton Vance Insured New York Municipal Bond Fund II $128.15 $ 8.56 Eaton Vance Insured Ohio Municipal Bond Fund $128.15 $ 8.56 Eaton Vance Insured Pennsylvania Municipal Bond Fund $149.50 $ 9.99 Eaton Vance Limited Duration Income Fund $4,036.57 $ 269.64 Eaton Vance Massachusetts Municipal Income Trust $128.15 $ 8.56 Eaton Vance Michigan Municipal Income Trust $106.79 $ 7.13 Eaton Vance Municipal Income Trust $790.23 $ 52.79 Eaton Vance New Jersey Municipal Income Trust $234.93 $ 15.69 Eaton Vance New York Municipal Income Trust $277.65 $ 18.55 Eaton Vance Ohio Municipal Income Trust $149.50 $ 9.99 Single Insured Spreadsheet Fidelity Bond Allocations Page 1 of 5 Original Premium Premium Reduction Allocation Allocation Eaton Vance Pennsylvania Municipal Income Trust $128.15 $ 8.56 Eaton Vance Risk-Managed Diversified Equity Income Fund $2,968.69 $ 198.31 Eaton Vance Short Duration Diversified Income Fund $939.73 $ 62.77 Eaton Vance Senior Floating-Rate Trust $2,071.68 $ 138.39 Eaton Vance Senior Income Trust $1,067.88 $ 71.33 Eaton Vance Tax-Advantaged Dividend Income Fund $5,702.45 $ 380.92 Eaton Vance Floating-Rate Income Trust $2,327.97 $ 155.51 Eaton Vance Tax-Advantaged Global Dividend Income Fund $5,745.17 $ 383.78 Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund $1,324.17 $ 88.45 Eaton Vance Tax-Managed Emerging Markets Fund $3,310.41 $ 221.13 Eaton Vance Tax-Managed Buy-Write Income Fund $939.73 $ 62.77 Eaton Vance Tax-Managed Buy-Write Opportunities Fund $2,392.04 $ 159.79 Eaton Vance Tax-Managed Diversified Equity Income Fund $5,659.74 $ 378.07 Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund $4,057.93 $ 271.07 Eaton Vance Tax-Managed Global Diversified Equity Income Fund $11,276.76 $ 753.28 Eaton Vance Credit Opportunities Fund $427.15 $ 28.53 Emerging Markets Local Income Portfolio $170.86 $ 11.41 Emerging Markets Portfolio $256.29 $ 17.12 Floating Rate Portfolio $9,696.31 $ 647.71 Global Growth Portfolio $234.93 $ 15.69 Government Obligations Portfolio $1,729.96 $ 115.56 Greater China Growth Portfolio $683.44 $ 45.65 Multi-Cap Growth Portfolio $768.87 $ 51.36 High Income Opportunities Portfolio $1,516.38 $ 101.29 International Equity Portfolio $85.43 $ 5.71 International Income Portfolio $85.43 $ 5.71 Investment Grade Income Portfolio $320.36 $ 21.40 Investment Portfolio $234.93 $ 15.69 Large-Cap Growth Portfolio $256.29 $ 17.12 Large-Cap Portfolio $64.07 $ 4.28 Single Insured Spreadsheet Fidelity Bond Allocations Page 2 of 5 Original Premium Premium Reduction Allocation Allocation Large-Cap Value Portfolio $22,852.53 $ 1,526.54 Senior Debt Portfolio $4,720.01 $ 315.30 Small-Cap Growth Portfolio $128.15 $ 8.56 SMID-Cap Portfolio $106.79 $ 7.13 Greater India Portfolio $2,028.96 $ 135.53 Special Equities Portfolio $213.58 $ 14.27 Global Macro Portfolio $2,007.61 $ 134.11 Tax-Managed Growth Portfolio $36,756.10 $ 2,455.33 Tax-Managed International Equity Portfolio $854.30 $ 57.07 Tax-Managed Mid-Cap Core Portfolio $213.58 $ 14.27 Tax-Managed Multi-Cap Growth Portfolio $491.22 $ 32.81 Tax-Managed Small-Cap Growth Portfolio $469.87 $ 31.39 Tax-Managed Small-Cap Value Portfolio $170.86 $ 11.41 Tax-Managed Value Portfolio $3,758.92 $ 251.09 Dividend Builder Portfolio $4,677.29 $ 312.44 Worldwide Health Sciences Portfolio $3,716.21 $ 248.24 Alabama Municipals Fund $149.50 $ 9.99 Arizona Municipals Fund $234.93 $ 15.69 Arkansas Municipals Fund $149.50 $ 9.99 California Municipals Fund $619.37 $ 41.37 Colorado Municipals Fund $85.43 $ 5.71 Connecticut Municipals Fund $277.65 $ 18.55 Florida Plus Municipals Fund $448.51 $ 29.96 Georgia Municipals Fund $192.22 $ 12.84 Kentucky Municipals Fund $128.15 $ 8.56 Louisiana Municipals Fund $106.79 $ 7.13 Maryland Municipals Fund $234.93 $ 15.69 Massachusetts Municipals Fund $662.08 $ 44.23 Michigan Municipals Fund $149.50 $ 9.99 Minnesota Municipals Fund $192.22 $ 12.84 Single Insured Spreadsheet Fidelity Bond Allocations Page 3 of 5 Original Premium Premium Reduction Allocation Allocation Mississippi Municipals Fund $42.72 $ 2.85 Missouri Municipals Fund $234.93 $ 15.69 National Municipals Fund $13,967.81 $ 933.05 New Jersey Municipals Fund $662.08 $ 44.23 New York Municipals Fund $939.73 $ 62.77 North Carolina Municipals Fund $234.93 $ 15.69 Ohio Municipals Fund $747.51 $ 49.93 Oregon Municipals Fund $341.72 $ 22.83 Pennsylvania Municipals Fund $662.08 $ 44.23 Rhode Island Municipals Fund $128.15 $ 8.56 South Carolina Municipals Fund $363.08 $ 24.25 Tennessee Municipals Fund $128.15 $ 8.56 Virginia Municipals Fund $299.01 $ 19.97 West Virginia Municipals Fund $64.07 $ 4.28 Eaton Vance Municipals Trust Series Totals AMT-Free Limited Maturity Municipals Fund $85.43 $ 5.71 California Limited Maturity Municipals Fund $85.43 $ 5.71 Massachusetts Limited Maturity Municipals Fund $149.50 $ 9.99 National Limited Maturity Municipals Fund $1,495.03 $ 99.87 New Jersey Limited Maturity Municipals Fund $85.43 $ 5.71 New York Limited Maturity Municipals Fund $213.58 $ 14.27 Ohio Limited Maturity Municipals Fund $42.72 $ 2.85 Pennsylvania Limited Maturity Municipals Fund $128.15 $ 8.56 Eaton Vance Investment Trust Series Totals Insured Municipals Fund $85.43 $ 5.71 Hawaii Municipals Fund $42.72 $ 2.85 High Yield Municipals Fund $2,135.75 $ 142.67 Kansas Municipals Fund $85.43 $ 5.71 Eaton Vance Municipals Trust II Series Totals Eaton Vance Large-Cap Core Research Fund $21.36 $ 1.43 Single Insured Spreadsheet Fidelity Bond Allocations Page 4 of 5 Original Premium Premium Reduction Allocation Allocation Eaton Vance AMT-Free Municipal Bond Fund $1,986.25 $ 132.68 Eaton Vance Structured Emerging Markets Fund $1,153.31 $ 77.04 Eaton Vance Tax Free Reserves $170.86 $ 11.41 Eaton Vance Tax-Managed Dividend Income Fund $3,908.42 $ 261.08 Eaton Vance Mutual Funds Trust Series Totals Eaton Vance Institutional Short Term Income Fund $106.79 $ 7.13 Eaton Vance Enhanced Equity Option Income Fund $0.00 $ - Eaton Vance Real Estate Fund $0.00 $ - Eaton Vance Institutional Short Term Treasury Fund $149.50 $ 9.99 Eaton Vance Risk-Managed Equity Option Income Fund $0.00 $ - Eaton Vance Small-Cap Value Fund $42.72 $ 2.85 Eaton Vance Special Investment Trust Series Totals Eaton Vance VT Floating-Rate Income Fund $1,815.39 $ 121.27 Eaton Vance VT Large-Cap Value Fund $64.07 $ 4.28 Eaton Vance VT Worldwide Health Sciences Fund $42.72 $ 2.85 Eaton Vance Variable Trust Series Totals Eaton Vance Funds' Total Wright Total Return Fund $241.13 16.11 Wright Current Income Fund $416.55 27.82 The Wright Managed Income Trust Series Totals Wright Major Blue Chip Equities Fund $490.83 32.79 Wright Selected Blue Chip Equities Fund $194.56 13 Wright International Blue Chip Equities Fund $1,513.93 101.12 The Wright Managed Equity Trust Series Totals Wright Funds' Total Cumulative Totals Single Insured Spreadsheet Fidelity Bond Allocations Page 5 of 5
